368 U.S. 13 (1961)
CASTLE
v.
UNITED STATES.
No. 60, Misc.
Supreme Court of United States.
Decided October 16, 1961.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT.
Petitioner pro se.
Solicitor General Cox for the United States.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. We are in agreement with the representations of the Solicitor General that, under the principles announced in Bell v. United States, 349 U.S. 81, the petitioner was guilty of but a single offense under 18 U.S. C. § 2314. In light of such representations and upon consideration of the entire record, the judgment is vacated and the case is remanded to the Court of Appeals with instructions to remit to the District Court for resentencing in accordance with this opinion.